DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 9 and 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 9, the claim is drawn to program element. However, there is insufficient recitation of a machine and or transformation, and/or involvement of machine, or transformation with the steps merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the results. Therefore, claim 9 is directed to non-statutory subject matter.
As per Claim 10, the claim is drawn to computer readable medium. Without further defining the claimed limitation of computer readable medium in the specification, where the computer readable medium covers transitory medium and non-transitory medium, and transitory medium can be a signal which does not fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 10 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, applicant is claiming in step c i.e., “c) determining position coordinates (335) of the light source (120, 125, 128) from the areas of increased brightness (310), according to a first calculation method” but does not define what is first calculation method is which makes claim vague and indefinite and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per claim 1 step d i.e., d) determining the type of light source (120, 125, 128) from the shadow (350) of an object (150), in particular a vehicle, on the image of the surrounding environment (300) is vague because any object that casts shadow is not necessarily a vehicle. It is not clear from Step d that the camera is a surround view camera and is attached to the vehicle specifically with shadow analysis. 
	Dependent claims does not overcome the deficiency of the independent claims as a whole.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102011122454A1 in view of Siessegger et al. Pub. No. US 20180350098 A1.
	Regarding Claim 1, DE102011122454A1 teaches a method for estimating position coordinates and the type of a light source (120, 125, 128) in an image (300) of the surrounding environment, wherein the type of light source (120, 125, 128) can be a spot light source or a direction light source (para 25, based on the position of the at 
	a) capturing (Fig. 1 and Para 37 and 38, camera system comprising two camera which for recording i.e., capturing) a surrounding environment (100) (Para 38,  The camera arrangement 20 allows the environment 12 of the vehicle 14 in an angle range of 0 to 360 degrees about a vertical axis of the vehicle 14 to capture around ) in the form of an image (300) of the surrounding environment by means of a camera (200) (Para 18 and 38, two or more cameras allow a panoramic view of the vehicle 14. In particular, they can cover the ground around the vehicle 14 to capture i.e., in the form of an image (300) of the surrounding environment by means of a camera (200)); 
	b) determining areas of increased brightness (310) of the image of the surrounding environment (300), specifically of an amount of pixels (Para 7, If the camera is used directly to detect the position of the ambient light source by looking for a region of very high brightness on the image captured by the camera i.e., determining 
	c) determining position coordinates (335) of the light source (120, 125, 128) from the areas of increased brightness (310), according to a first calculation method (Para 7, it may be that the ambient light source is in such a high position that it cannot be detected by the camera i.e., detecting the position of the ambient light source by searching for a region having a particular high brightness is a calculation method); 
	d) determining the type of light source (120, 125, 128) from the shadow (350) of an object (150), in particular a vehicle, on the image of the surrounding environment (300) (Para 25, if the position of the sun is determined by the shadow of the vehicle caused by the sun, this distinction between the sunlight and the light of headlights of an oncoming vehicle i.e., differentiating between a headlight and the sun on the basis of shadow analysis).
	DE102011122454A1 does not specifically teaches determining areas of increased brightness (310) of the image of the surrounding environment (300), specifically of an amount of pixels, the brightness of which exceeds a predefined threshold.
	However, in the same field of endeavor, Siessegger teaches from Fig. 6B that the pixels corresponding light sources 604 and 608 are counted and identified by a brightness level i.e., determine area of increased brightness of the image of the surrounding environment specifically of an amount of pixels. As can be seen, the count 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of DE102011122454A1 in view of Siessegger so as to determine vehicle position within an area using light based communication signals (See Siessegger abstract).
	Regarding Claim 2, DE102011122454A1 does not specifically teaches having the additional step: e) applying a smoothing filter, in particular a Kalman filter, to the position coordinates of the light source (120, 125, 128).

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of DE102011122454A1 in view of Siessegger so as to improve the accuracy of the sensors and able to detect the signal displayed by the luminaire (see Siessegger Para 60).
	Regarding Claim 3. The method according to claim 1, wherein the camera (200) consists of a plurality of cameras and is in particular a surround-view camera (Para 38).
	Regarding Claim 4. The method according to claim 1, wherein one of the steps b), c), or d) is carried out multiple times and is applied to a multiplicity of light sources (120, 125, 128) (Para 25).
	Regarding Claim 5, DE102011122454A1 does not specifically teaches wherein the areas of increased brightness (310) of the image of the surrounding environment are white-saturated.
	However, in the same field of endeavor, Siessegger teaches from light color levels can be used to sort or otherwise distinguish the pixels of the received image from one another for purposes of decoding the fiducial pattern i.e., areas of increased 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of DE102011122454A1 in view of Siessegger so as to determine vehicle position within an area using light based communication signals (See Siessegger abstract).
	Regarding Claim 8, it has been rejected for the same reasons as claim 1.
	Regarding Claim 9, it has been rejected for the same reasons as claim 1.
	Regarding Claim 10, it has been rejected for the same reasons as claim 1.
Allowable Subject Matter
Combined claimed limitations of Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 101 and 112 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach the limitation of 
“wherein step c) has the following sub-steps: 
	c1) selecting three pixels (331, 332, 333) at the edge of the areas of increased brightness (310); 

	c3) forming a first (346) and a second (347) normal through the middle of the first (341) and the second (342) straight line; 
	c4) determining, from an intersection (335) of the first (346) and the second (347) normal, the position coordinates (335) of the light source (120, 125, 128); and 
wherein step d) has the following sub-steps: 
	d1) assigning the shadow (350) to the light source (120, 125, 128) from the edges (351, 352, 355, 356) of the shadow (350) of the object (150) and the position coordinates (335) of the light source (120, 125, 128); 
	d2) determining, from the parallelism of the edges (351, 352, 355, 356) of the shadow (350), the type of light source (120, 125, 128), specifically a direction light source from parallel edges (355, 356) and a spot light source from non-parallel edges (355, 356)”. 
These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perez Barrera et al. Pub. No. US 20180144199 A1 - VEHICLE VISION
Yuan et al. Patent No. US 9912847 B1 - Method for identifying planar object by using computing device, involves displaying instruction for changing orientation of 
Yamagishi et al. Pub. No. US 20160209927 A1 - GESTURE MANIPULATION DEVICE AND METHOD, PROGRAM, AND RECORDING MEDIUM
Allano et al. Pub. No. US 20160098840 A1 - METHOD, SYSTEM AND COMPUTER PROGRAM PRODUCT FOR PRODUCING A RAISED RELIEF MAP FROM IMAGES OF AN OBJECT
Nolan et al. Pub. No. US 20160042531 A1 - A METHOD OF CHARACTERIZING A LIGHT SOURCE AND A MOBILE DEVICE
Sakamoto Pub. No. US 20150310284 A1 - ROAD ENVIRONMENT RECOGNIZING APPARATUS
Sato et al. Pub. No. US 20150098612 A1 - METHOD AND APPARATUS FOR DETECTING LIGHT SOURCE OF VEHICLE
Free et al. Pub. No. US 20150029192 A1 - Light Source Detection From Synthesized Objects
Yuan et al. Pub. No. US 20120038751 A1 - SYSTEM FOR ADAPTIVE DISPLAYS
Monocular Vision-Based Collision Avoidance System using Shadow Detection -2013
Pedestrian Detection and Tracking from Low-Resolution Unmanned Aerial Vehicle Thermal Imagery – 2016



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647